Exhibit 10.4

EXECUTION VERSION

 

 

 

May 17, 2012

WALNUT STREET FUNDING LLC,

as Pledgor

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Collateral Agent on behalf of the Secured Parties

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Securities Intermediary

SECURITIES ACCOUNT CONTROL AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

INTERPRETATION

     1   

ARTICLE II

 

APPOINTMENT OF SECURITIES INTERMEDIARY

     1   

ARTICLE III

 

THE SECURED ACCOUNTS

     2   

ARTICLE IV

 

THE SECURITIES INTERMEDIARY

     4   

ARTICLE V

 

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

     6   

ARTICLE VI

 

REPRESENTATIONS AND AGREEMENTS

     8   

ARTICLE VII

 

ADVERSE CLAIMS

     8   

ARTICLE VIII

 

TRANSFER

     9   

ARTICLE IX

 

TERMINATION

     9   

ARTICLE X

 

MISCELLANEOUS

     9   

ARTICLE XI

 

NOTICES

     10   

ARTICLE XII

 

GOVERNING LAW AND JURISDICTION

     11   

ARTICLE XIII

 

DEFINITIONS

     11   

 

-i-



--------------------------------------------------------------------------------

SECURITIES ACCOUNT CONTROL AGREEMENT (this “Agreement”), dated as of May 17,
2012, among WALNUT STREET FUNDING LLC (the “Pledgor”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION as Collateral Agent on behalf of the Secured Parties to the
Loan Agreement defined below (in such capacity, the “Secured Party”) and as
securities intermediary (in such capacity, the “Securities Intermediary”).

In consideration of the mutual agreements hereinafter contained and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

INTERPRETATION

Section 1. (a) Definitions. All terms used herein which are defined in the Loan
and Security Agreement, dated as of May 17, 2012, among the Pledgor, Wells Fargo
Securities, LLC, as administrative agent, each of the conduit lenders and
institutional lenders from time to time party thereto, each of the lender agents
from time to time party thereto and Wells Fargo Bank, National Association, as
the collateral agent, account bank and collateral custodian (the “Loan
Agreement”) or in Article 8 or Article 9 of the UCC and which are not otherwise
defined herein are used herein as so defined.

(b) Rules of Construction. Unless the context otherwise clearly requires:
(i) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined; (ii) whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms;
(iii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”; (iv) the word “will” shall be
construed to have the same meaning and effect as the word “shall”; (v) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(vi) any reference herein to any Person shall be construed to include such
Person’s successors and assigns; (vii) the words “herein,” “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and
(viii) all references herein to Sections and Schedules shall be construed to
refer to Sections of, and Schedules to, this Agreement.

ARTICLE II

APPOINTMENT OF SECURITIES INTERMEDIARY

Section 2. Each of the Pledgor and the Secured Party hereby appoints the
Securities Intermediary as securities intermediary hereunder. The Securities
Intermediary hereby accepts such appointment. The Securities Intermediary shall
be the agent of the Pledgor and Secured Party for the purposes of this
Agreement.



--------------------------------------------------------------------------------

ARTICLE III

THE SECURED ACCOUNTS

Section 3. (a) Establishment of Secured Accounts. The Securities Intermediary
acknowledges and agrees that, at the direction and on behalf of the Secured
Party, it has established and is maintaining on its books and records, in the
name of the Pledgor, the following securities accounts: (i) the account
designated as the “Collection Account” with account number 48031700 and all
sub-accounts thereof (collectively, with any replacements or substitutions of
such account or such sub-accounts, the “Collection Account”), (ii) the account
designated as the “Interest Collection Account” with account number 48031701 and
all sub-accounts thereof (collectively, with any replacements or substitutions
of such account or such sub-accounts, the “Interest Collection Account”) and
(iii) the account designated as the “Principal Collection Account” with account
number 48031702 and all sub-accounts thereof (collectively, with any
replacements or substitutions of such account or such sub-accounts, the
“Principal Collection Account”) and, together with the Collection Account and
the Interest Collection Account, the “Secured Accounts”).

(b) Status of Secured Accounts; Treatment of Property as Financial Assets;
Relationship of Parties. The Securities Intermediary hereby agrees with the
Pledgor and Secured Party that: (i) each Secured Account is a “securities
account” (within the meaning of Section 8-501(a) of the UCC) in respect of which
the Securities Intermediary is a “securities intermediary” (within the meaning
of Section 8-102(a)(14) of the UCC); (ii) each item of property (whether cash, a
security, an instrument or any other property) credited to any Secured Account
shall be treated as a “financial asset” (within the meaning of
Section 8-102(a)(9) of the UCC); and (iii) each Secured Account and any rights
or proceeds derived therefrom are subject to a security interest in favor of the
Secured Party arising under the Loan Agreement. The Pledgor and Secured Party
hereby directs the Securities Intermediary, subject to the terms of this
Agreement, to identify the Secured Party on its books and records as the
“entitlement holder” (as defined in Section 8-102(a)(7) of the UCC) with respect
to each Secured Account and the property held therein and the Securities
Intermediary agrees to do the same.

(c) The Securities Intermediary will, by book-entry notation, promptly credit to
the applicable Secured Account all property to be credited thereto pursuant to
the Loan Agreement.

(d) Form of Securities, Instruments, etc. All securities and other financial
assets credited to any Secured Account that are in registered form or that are
payable to or to the order of shall be (i) registered in the name of, or payable
to or to the order of, the Securities Intermediary, (ii) indorsed to or to the
order of the Securities Intermediary or in blank or (iii) credited to another
securities account maintained in the name of the Securities Intermediary; and in
no case will any financial asset credited to any Secured Account be registered
in the name of, or payable to or to the order of, the Pledgor or any other
person or indorsed to or to the order of the Pledgor or any other person, except
to the extent the foregoing have been specially indorsed to or to the order of
the Securities Intermediary or in blank.

 

-2-



--------------------------------------------------------------------------------

(e) Securities Intermediary’s Jurisdiction. The Securities Intermediary agrees
that, for the purposes of the UCC, its “securities intermediary’s jurisdiction”
(within the meaning of Section 8-110(e) of the UCC) shall be the State of
New York.

(f) Conflicts with other Agreements. The Securities Intermediary agrees that, if
there is any conflict between this Agreement (or any portion thereof) and any
other agreement (whether now existing or hereafter entered into) relating to any
Secured Account, the provisions of this Agreement shall prevail.

(g) No Other Agreements. The Securities Intermediary hereby confirms and agrees
that:

(i) other than the Loan Agreement, there are no other agreements entered into
between the Securities Intermediary and the Pledgor with respect to any Secured
Account or any financial asset or security entitlement credited thereto;

(ii) other than the Loan Agreement, it has not entered into, and until the
termination of this Agreement will not enter into, any other agreement with any
other Person (including the Pledgor) relating to any Secured Account and/or any
financial asset or security entitlement thereto (A) pursuant to which it has
agreed or will agree to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) of such other Person or (B) with respect to the
creation or perfection of any other security interest in any Secured Account or
any financial asset or security entitlement credited thereto; and

(iii) it has not entered into, and until the termination of this Agreement will
not enter into, any agreement with the Pledgor or the Secured Party purporting
to limit or condition the obligation of the Securities Intermediary to comply
with entitlement orders as set forth in Section 3(h).

(h) Transfer Orders, Standing Instructions.

(i) The Pledgor, the Secured Party and the Securities Intermediary each agrees
that if at any time an Authorized Person of the Securities Intermediary shall
receive an “entitlement order” (within the meaning of Section 8-102(a)(8) of the
New York UCC) or any other order originated by the Secured Party and relating to
any Secured Account or any financial assets or security entitlements credited
thereto (collectively, a “Transfer Order”), the Securities Intermediary shall
comply with such Transfer Order without further consent by the Pledgor or any
other Person.

(ii) At any time prior to the delivery to the Securities Intermediary of a
Notice of Exclusive Control, the Securities Intermediary shall comply with each
Transfer Order it receives from the Pledgor.

(iii) Upon receipt by the Securities Intermediary of a Notice of Exclusive
Control, and until such Notice of Exclusive Control is withdrawn or rescinded by
the Secured Party in writing, the Securities Intermediary shall not comply with
any Transfer Order it receives from the Pledgor and shall act solely upon
Transfer Orders received from the Secured Party.

 

-3-



--------------------------------------------------------------------------------

(iv) The Secured Party hereby agrees with the Pledgor that it shall not deliver
a Notice of Exclusive Control except after the occurrence and during the
continuation of an Event of Default.

ARTICLE IV

THE SECURITIES INTERMEDIARY

Section 4. (a) Performance of Duties. The Securities Intermediary may execute
any of the powers hereunder or perform any of its duties hereunder directly or
by or through agents, attorneys or employees. The Securities Intermediary shall
be entitled to consult with counsel selected with due care and to act in
reliance upon the written opinion of such counsel concerning matters pertaining
to its duties hereunder, and shall not be liable for any action taken or omitted
to be taken by it in good faith in reliance upon and in accordance with the
written opinion of such counsel. Except as expressly provided herein, the
Securities Intermediary shall not be under any obligation to exercise any of the
rights or powers vested in it by this Agreement at the request or direction of
the Secured Party.

(b) No Change to Secured Accounts. Without the prior written consent of the
Pledgor and the Secured Party, the Securities Intermediary will not change the
account number or designation of any Secured Account.

(c) Certain Information. The Securities Intermediary shall promptly notify the
Pledgor and the Secured Party if an Authorized Person of the Securities
Intermediary with direct responsibility for administration of this Agreement
receives written notice that any Person asserts or seeks to assert a lien,
encumbrance or adverse claim against any portion or all of the property credited
to any Secured Account. The Securities Intermediary will send copies of all
statements, confirmations and other correspondence relating to each Secured
Account (and/or any financial assets credited thereto) simultaneously to the
Pledgor and the Secured Party. The Securities Intermediary will furnish to the
Secured Party and the Pledgor, upon request, an account statement with respect
to each Secured Account.

(d) Subordination. Except as otherwise expressly provided for in this Agreement,
the Securities Intermediary hereby waives any and all statutory, regulatory,
contractual or other rights now or hereafter existing in favor of the Securities
Intermediary over or with respect to any Secured Account, all property credited
thereto and all security entitlements to such property (including (i) any and
all contractual rights of set-off, lien or compensation, (ii) any and all
statutory or regulatory rights of pledge, lien, set-off or compensation,
(iii) any and all statutory, regulatory, contractual or other rights to put on
hold, block transfers from or fail to honor instructions of the Pledgor
(including, without limitation, Transfer Orders) with respect to any Secured
Account or (iv) any and all statutory or other rights to prohibit or otherwise
limit the pledge, assignment, collateral assignment or granting of any type of
security interest in any Secured Account), except the Securities Intermediary
may set off the face amount of any checks that have been credited to any Secured
Account but are subsequently returned unpaid because of uncollected or
insufficient funds.

 

-4-



--------------------------------------------------------------------------------

(e) Limitation on Liability. The Securities Intermediary shall not have any
duties or obligations except those expressly set forth herein and shall satisfy
those duties expressly set forth herein so long as it acts without gross
negligence, willful misconduct or bad faith. Without limiting the generality of
the foregoing, the Securities Intermediary shall not be subject to any fiduciary
duty or any implied duties, and the Securities Intermediary shall not have any
duty to take any discretionary action or exercise any discretionary powers. None
of the Securities Intermediary, any Affiliate of the Securities Intermediary, or
any officer, agent, stockholder, partner, member, director or employee of the
Securities Intermediary or any Affiliate of the Securities Intermediary shall
have any liability, whether direct or indirect and whether in contract, tort or
otherwise (i) for any action taken or omitted to be taken by any of them
hereunder or in connection with this Agreement unless such act or omission
constituted gross negligence, willful misconduct or bad faith or (ii) for any
action taken or omitted to be taken by the Securities Intermediary in accordance
with the terms of this Agreement at the express direction of the Secured Party.
In addition, the Securities Intermediary shall have no liability for making any
investment or reinvestment of any cash balance in any Secured Account pursuant
to the terms of this Agreement. The liabilities of the Securities Intermediary
shall be limited to those expressly set forth in this Agreement. With the
exception of this Agreement (and relevant terms used herein and expressly
defined in the Loan Agreement), the Securities Intermediary is not responsible
for or chargeable with knowledge of any terms or conditions contained in any
agreement referred to herein, including, but not limited to, the Loan Agreement.
In no event shall the Securities Intermediary have any responsibility to
ascertain, inquire or monitor whether (a) any order or instruction (including,
but not limited to, any Transfer Order issued by the Pledgor and any Transfer
Order issued by the Secured Party) complies with the terms of the Loan Agreement
or (b) an Event of Default has occurred.

(f) Reliance. The Securities Intermediary shall be entitled to conclusively rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
including, but not limited to, an electronic mail communication delivered to the
Securities Intermediary under or in connection with this Agreement and in good
faith believed by it to be genuine and to have been signed or sent by the proper
Person. The Securities Intermediary may consult with legal counsel, independent
accountants and other experts selected by it with due care, and shall not be
liable for any action taken or not taken by the Securities Intermediary in good
faith and in accordance with the advice of any such counsel, accountants or
experts.

(g) Court Orders, etc. If at any time the Securities Intermediary is served with
any judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects any Secured Account
(including, but not limited to, orders of attachment or garnishment or other
forms of levies or injunctions or stays relating to the transfer of any Secured
Account or any financial asset in any Secured Account), the Securities
Intermediary is authorized to take such action as legal counsel of its own
choosing advises appropriate to comply therewith; and if the Securities
Intermediary complies with any such judicial or administrative order, judgment,
decree, writ or other form of judicial or administrative process, the Securities
Intermediary will not be liable to any of the parties hereto or to any other
person or entity even though such order, judgment, decree, writ or process may
be subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

 

-5-



--------------------------------------------------------------------------------

(h) Successor Securities Intermediary.

(i) Merger. Any Person into whom the Securities Intermediary may be converted or
merged, or with whom it may be consolidated, or to whom it may sell or transfer
its trust or other business and assets as a whole or substantially as a whole,
or any Person resulting from any such conversion, sale, merger, consolidation or
transfer to which the Securities Intermediary is a party, shall (provided it is
otherwise qualified to serve as the Securities Intermediary hereunder) be and
become a successor Securities Intermediary hereunder and be vested with all of
the powers, immunities, privileges and other matters as was its predecessor
without the execution or filing of any instrument or any further act, deed or
conveyance on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

(ii) Resignation. The Securities Intermediary and any successor thereto may at
any time resign by giving ninety (90) days’ written notice by registered,
certified or express mail to the Secured Party and the Pledgor; provided that
such resignation shall take effect only upon the date which is the later of the
effective date of the appointment of a successor Securities Intermediary
acceptable to the Secured Party, as evidenced by its written consent and the
acceptance in writing by such successor Securities Intermediary of such
appointment and of its obligation to perform its duties hereunder in accordance
with the provisions hereof. Subject to the preceding sentence, if on the
90th day after written notice of resignation is delivered by a resigning party
as described above no successor party or temporary successor Securities
Intermediary has been appointed in accordance herewith, the resigning party may
petition a court of competent jurisdiction in New York City for the appointment
of a successor.

(i) Securities Intermediary and their Affiliates. Wells Fargo Bank, National
Association and any of its Affiliates providing services in connection with the
transactions contemplated in the Transaction Documents shall have only the
duties and responsibilities expressly provided in its various capacities and
shall not, by virtue of it or any Affiliate acting in any other capacity be
deemed to have duties or responsibilities other than as expressly provided with
respect to each such capacity. Wells Fargo Bank, National Association (or its
Affiliates), in its various capacities in connection with the transactions
contemplated in the Transaction Documents, including as Securities Intermediary,
may enter into business transactions, including the acquisition of investment
securities as contemplated by the Transaction Documents, from which it and/or
such Affiliates may derive revenues and profits in addition to the fees stated
in the various Transaction Documents, without any duty to account therefor.

ARTICLE V

INDEMNITY; LIMITATION ON DAMAGES; EXPENSES; FEES

Section 5. (a) Indemnity. (i) Subject to Section 5(a)(ii), the Pledgor hereby
indemnifies and holds harmless the Securities Intermediary, its Affiliates and
their respective officers, directors, employees, representatives and agents
(collectively referred to for the purposes of this Section 5(a) as the
Securities Intermediary), against any loss, claim, damage, expense or liability
(including the costs and expenses of defending against any claim of liability),

 

-6-



--------------------------------------------------------------------------------

or any action in respect thereof, in each case to the extent actually awarded or
actually incurred by the Securities Intermediary, to which the Securities
Intermediary may become subject, whether commenced or threatened, insofar as
such loss, claim, damage, expense, liability or action arises out of or is based
upon the execution, delivery or performance of this Agreement, but excluding any
such loss, claim, damage, expense, liability or action arising out of the bad
faith, gross negligence or willful misconduct of the Securities Intermediary,
and shall reimburse the Securities Intermediary promptly upon demand for any
reasonable and documented out-of-pocket legal or other expenses reasonably
incurred by the Securities Intermediary in connection with investigating or
preparing to defend or defending against or appearing as a third party witness
in connection with any such loss, claim, damage, expense, liability or action as
such expenses are incurred. No provision of this Agreement shall require the
Securities Intermediary to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers, if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it. The obligations of the Pledgor
under this clause (a) are referred to as the “Securities Intermediary
Indemnity”. The provisions of this section will survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

(ii) The obligation of the Pledgor to pay any amounts in respect of the
Securities Intermediary Indemnity shall be subject to the priority of payments
set forth in the Loan Agreement and shall survive the termination of this
Agreement and the resignation or removal of the Securities Intermediary.

(b) Expenses and Fees. The Pledgor shall be responsible for, and hereby agrees
to pay, all reasonable and documented out-of-pocket costs and expenses incurred
by the Securities Intermediary in connection with the establishment and
maintenance of each Secured Account, including the Securities Intermediary’s
customary fees and expenses, any reasonable and documented out-of-pocket costs
or expenses incurred by the Securities Intermediary as a result of conflicting
claims or notices involving the parties hereto, including the reasonable fees
and expenses of its external legal counsel, and all other reasonable costs and
expenses incurred in connection with the execution, administration or
enforcement of this Agreement including reasonable attorneys’ fees and costs,
whether or not such enforcement includes the filing of a lawsuit, in each case
except any expenses as may be attributable to gross negligence, bad faith or
willful misconduct on the part of the Securities Intermediary.

(c) No Consequential Damages. Notwithstanding anything in this Agreement to the
contrary, in no event shall the Securities Intermediary be liable for special,
punitive, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Securities Intermediary
has been advised of such loss or damage and regardless of the form of action.

 

-7-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND AGREEMENTS

Section 6. The Securities Intermediary represents to and agrees with the Pledgor
and the Secured Party that:

(a) Status. It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and, if relevant under such
laws, in good standing.

(b) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; and this Agreement has been, and each other such
document will be, duly executed and delivered by it.

(c) Obligations Binding. Its obligations under this Agreement constitute its
legal, valid and binding obligations, enforceable in accordance with their
respective terms (subject to applicable bankruptcy, reorganization, insolvency,
moratorium or similar laws affecting creditors’ rights generally and subject, as
to enforceability, to equitable principles of general application (regardless of
whether enforcement is sought in a proceeding in equity or at law)).

(d) Waiver of Setoffs. The Securities Intermediary hereby expressly waives any
and all rights of setoff that such party may otherwise at any time have under
Applicable Law with respect to any Secured Account.

(e) Ordinary Course. The Securities Intermediary, in the ordinary course of its
business, maintains securities accounts for others and is acting in such
capacity in respect of any Secured Account.

(f) Comply with Duties. The Securities Intermediary will comply at all times
with the duties of a “securities intermediary” under Article 8 of the UCC.

(g) Participant of the Federal Reserve Bank of New York. The Securities
Intermediary is a member of the Federal Reserve System.

ARTICLE VII

ADVERSE CLAIMS

Section 7. Except for the claims and interest set forth in this Agreement, no
Authorized Person of the Securities Intermediary knows of any claim to, or
interest in, any Secured Account or in any “financial asset” (as defined in
Section 8-102(a) of the UCC) credited thereto. If any Person (as notified in
writing to an Authorized Person of the Securities

 

-8-



--------------------------------------------------------------------------------

Intermediary) asserts any lien, encumbrance or adverse claim (including any
writ, garnishment, judgment, warrant of attachment, execution or similar
process) against any Secured Account or in any financial asset carried therein,
the Securities Intermediary will promptly notify the Pledgor thereof (and the
Pledgor shall promptly notify the Secured Party thereof).

ARTICLE VIII

TRANSFER

Section 8. Neither this Agreement nor any interest or obligation in or under
this Agreement may be transferred (whether by way of security or otherwise) by
any party without the prior written consent of each other party. Any purported
transfer that is not in compliance with this Section 8 will be void.

ARTICLE IX

TERMINATION

Section 9. The rights and powers granted herein to the Secured Party have been
granted in order to perfect its security interest in each Secured Account and
the financial assets contained therein, are powers coupled with an interest and
will be affected neither by the bankruptcy of the Pledgor nor by the lapse of
time. The obligations of the Securities Intermediary hereunder shall continue in
effect until the earlier of (a) that date upon which the security interest of
the Secured Party in each Secured Account has been terminated and (b) that date
on which the Secured Party releases or terminates its security interest in each
Secured Account.

ARTICLE X

MISCELLANEOUS

Section 10. (a) Entire Agreement. This Agreement constitutes the entire
agreement and understanding of the parties with respect to its subject matter
and supersedes all oral communication and prior writings with respect thereto.

(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile or e-mail transmission), executed by each of the parties.

(c) Survival. All representations and warranties of the Securities Intermediary
made in this Agreement or in any certificate or other document delivered
pursuant to or in connection with this Agreement shall survive the execution and
delivery of this Agreement or such certificate or other document (as the case
may be) or any deemed repetition of any such representation or warranty. In
addition, the rights of the Securities Intermediary under Sections 4 and 5, and
the obligations of the Pledgor under Section 5, shall survive the termination of
this Agreement.

 

-9-



--------------------------------------------------------------------------------

(d) Benefit of Agreement. Subject to Section 8, this Agreement shall be binding
upon and inure to the benefit of the Pledgor, the Secured Party and the
Securities Intermediary and their respective successors and permitted assigns.

(e) Counterparts. This Agreement (and each amendment, modification and waiver in
respect of it) may be executed and delivered in counterparts (including by
facsimile or e-mail transmission), each of which will be deemed an original.

(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

(h) Severability. If any provision of this Agreement, or the application thereof
to any party or any circumstance, is held to be unenforceable, invalid or
illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the
unenforceable, invalid or illegal portion (in any relevant jurisdiction), will
continue in full force and effect, and such unenforceability, invalidity, or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.

(i) No Agency. Notwithstanding anything that may be construed to the contrary,
it is understood and agreed that the Securities Intermediary is not, nor shall
it be considered to be, an agent, of the Secured Party. In addition, the
Securities Intermediary shall not act or represent itself, directly or by
implication, as an agent of the Secured Party or in any manner assume or create
any obligation whatsoever on behalf of, or in the name of, the Secured Party.

ARTICLE XI

NOTICES

Section 11. (a) Effectiveness. Any notice or other communication in respect of
this Agreement may be given in any manner set forth in Section 12.02 of the Loan
Agreement.

(b) Change of Addresses. Any party may by written notice to the other change the
address or facsimile number at which notices or other communications are to be
given to it.

 

-10-



--------------------------------------------------------------------------------

ARTICLE XII

GOVERNING LAW AND JURISDICTION

Section 12. (a) Governing Law. This Agreement, each Secured Account and any
matter arising among the parties under or in connection with this Agreement or
any Secured Account, will be governed by and construed in accordance with the
laws of the State of New York.

(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement or any matter among the parties arising under or in connection
with this Agreement (“Proceedings”), each party irrevocably: (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in New York City; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party. Nothing in this Agreement precludes either
party from bringing Proceedings in any other jurisdiction, nor will the bringing
of Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c) Service of Process. The parties irrevocably consent to service of process
given in the manner provided for notices in Section 11. Nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by law.

(d) Waiver of Jury Trial Right. EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY PROCEEDING. Each party hereby (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that any other party would not, in the event of a Proceeding, seek
to enforce the foregoing waiver and (ii) acknowledges that it has been induced
to enter into this Agreement by, among other things, the mutual waivers and
certifications in this paragraph (d).

ARTICLE XIII

DEFINITIONS

Section 13. As used in this Agreement:

“Agreement” has the meaning specified in the Recitals.

“Collection Account” has the meaning specified in Section 3(a).

“consent” includes a consent, approval, action, authorization, exemption,
notice, filing, registration or exchange control consent.

 

-11-



--------------------------------------------------------------------------------

“Interest Collection Account” has the meaning specified in Section 3(a).

“law” means any treaty, law, rule or regulation (as modified, in the case of tax
matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Loan Agreement” has the meaning specified in Section 1(a).

“Notice of Exclusive Control” means a notice delivered to the Securities
Intermediary by the Secured Party in accordance with Section 11(a) stating that
the Secured Party is exercising exclusive control over the Secured Accounts.

“Person” means any natural person or legal entity, including with out limitation
any corporation, partnership, limited liability company, statutory or common law
trust, or governmental entity or unit.

“Pledgor” has the meaning specified in the Recitals.

“Principal Collection Account” has the meaning specified in Section 3(a).

“Proceedings” has the meaning specified in Section 12(b).

“Secured Accounts” has the meaning specified in Section 3(a).

“Secured Party” has the meaning specified in the Recitals.

“Securities Intermediary” has the meaning specified in the Recitals.

“Securities Intermediary Indemnity” has the meaning specified in Section 5(a).

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Pledgor:

WALNUT STREET FUNDING LLC

By:

 

/s/ Gerald F. Stahlecker

 

Name: Gerald F. Stahlecker

 

Title: Executive Vice President

Signature Page to Securities Account Control Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Collateral Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ José M. Rodriguez

 

Name: José M. Rodriguez

 

Title: Vice President

 

Signature Page to Securities Account Control Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Securities Intermediary:

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ José M. Rodriguez

 

Name: José M. Rodriguez

 

Title: Vice President

 

Signature Page to Securities Account Control Agreement